Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-41 are pending. Claims 6-8, 13-14 and 33-41 have been withdrawn as drawn to non-elected inventions and species. Claims 1-5, 9-12 and 15-32 have been examined.
Election/Restriction
Applicant’s election of Group I, claims 1-32, and the species of claims 2 and 5, in the reply filed on 09/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
This application, Serial No. 16/389852 (PGPub: US2019/0324034) was filed 04/19/2019. This application claims benefit of U.S. Provisional Patent Applications 62/660,075 filed 04/19/2018 and 62/711,784 filed 07/30/2018.
Information Disclosure Statements
The Information Disclosure Statements filed on 06/09/2021 (2) have been considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9-12 and 15-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yantz et al. (US 2012/0045826, Pub Date: 02/23/2012, hereinafter “Yantz”).
Regarding claim 1, Yantz teaches throughout the publication a method for detecting targets (abstract) comprising: introducing a biological sample directly to a cassette for analysis (paragraph 0018, housing having an inlet for the sample); labeling targets in the sample with a photonic label in a first liquid layer in the cassette (paragraphs 0217-0219, antibody labeled fluorescent particles and antibody labeled magnetic particles were mixed and incubated with sample); separating photonically-labeled targets out of the sample into a second liquid layer within the cassette (paragraph 0219, after incubation the reaction mixture was layered on the dye cushion layer, bar magnet was then used and magnetically selected immunocomplexes were deposited on the bottom of the well); and detecting the photonically-labeled targets in 
Regarding claim 2, Yantz teaches the method wherein the targets are selected from cells, viruses, and molecules (paragraph 0032).
Regarding claim 3, Yantz teaches the method wherein the molecules are selected from proteins, nucleic acids, carbohydrates, and sugars (paragraph 0319).
Regarding claim 4, Yantz teaches the method wherein the photonic signal is fluorescence (paragraph 0046).
Regarding claim 5, Yantz teaches the method wherein the photonic label is a fluorescent particle or a fluorophore (paragraphs 0016 and 0065).
Regarding claim 9, Yantz teaches the method wherein the targets are labeled with a magnetic particle (paragraphs 0143 and for example, paragraph 0218).
Regarding claim 10, Yantz teaches the method wherein the targets are labeled with a magnetic particle and a photonic label (paragraphs 0217-0219, antibody labeled fluorescent particles and antibody labeled magnetic particles were mixed and incubated with sample).
Regarding claim 11, Yantz teaches the method wherein said photonic label is a fluorescent particle (paragraphs 0217-0219, antibody labeled fluorescent particles and antibody labeled magnetic particles were mixed and incubated with sample).
Regarding claim 12, Yantz teaches the method wherein the first and second layers have different densities (paragraphs 0030 and 0144, dye cushion is of higher density than the bulk reaction between the bulk of the reaction components and the detection surface).

Regarding claim 16, Yantz teaches the method wherein the magnetic particles comprise antibodies that bind to a target of interest (paragraph 0218, antibody labeled magnetic particles).
Regarding claim 17, Yantz teaches the method wherein the second liquid layer is a dye-cushion, the dye-cushion comprising: a density agent; and a dye that absorbs light (paragraph 0030 and 0144).
Regarding claim 18, Yantz teaches the method wherein the cassette is pre-loaded with target-specific fluorescent particles and magnetic particles (paragraphs 0224-0225, on-board reagents can be lyophilized for rehydration upon introduction of liquids).
Regarding claim 19, Yantz teaches the method wherein the cassette further comprises: a receiving reservoir into which a user introduces the sample (paragraph 0132); a dye-cushion (paragraph 0233) and a detection surface provided in an imaging well in fluidic communication with a mixing well (paragraphs 0018, 0026 and 0188); and a plurality of paired imaging well and mixing well sets in parallel to one another (paragraph 0018 and 0242).
Regarding claim 20, Yantz teaches the method wherein the cassette further comprises a filter that filters particulates from the sample (paragraph 0018 and for example, paragraph 0248, filter to remove large scale particulate matter).

Regarding claim 22, Yantz teaches the method wherein the detecting step further comprises digital imaging (see for example, paragraph 0270 and Figure 18B).
Regarding claim 23, Yantz teaches the method wherein the digital imaging comprises illuminating fluorescent particles on the detection surface and detecting the signal emitted from the fluorescent particles on a photoelectric array detector (paragraphs 0018-0019; paragraph 0024, array photodetector and imaging optics allowing imaging of the detection area).
Regarding claim 24, Yantz teaches the method further comprising performing the method in parallel in multiple channels in the cassette (paragraphs 0018, plurality of imaging wells that receive a divided sample; paragraph 0242, sample is metered into parallel reaction wells where different tests are run in parallel).
Regarding claim 25, Yantz teaches the method wherein a first channel comprises reagents to detect the target in the sample (paragraph 0117).
Regarding claim 26, Yantz teaches the method wherein a second channel comprises the reagents common with the first channel plus positive control reagents to demonstrate that the target detection in the sample is effective even if the sample does not contain endogenous target (paragraphs 0247 and 0288).

Regarding claim 32, Yantz teaches the method wherein the sample is a human stool sample or is derived from human stool (paragraph 0128, human feces).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Yantz et al. (US 2012/0045826, Pub Date: 02/23/2012, hereinafter “Yantz”), as applied to claims 1 and 24 above, and further in view of Chandler (US Patent 5,648, 274 Patent Date: 07/15/1997).
	Regarding claims 28-29, Yantz teaches the method as described above but fails to specifically teach the method wherein a third channel comprises a neutralization control and 
	Chandler teaches throughout the publication an immunoassay comprising a neutralization control where a competing binding agent neutralizes signal generation wherein the neutralization control comprises detecting and counting targets in a neutralization control sample where neutralization binders are introduced that sequester targets of interest, thereby preventing photonic labeling of the targets (Col. 2, lns. 29-35, in competitive immunoassays, the label is typically a labeled analyte or analyte analog which competes for binding of an antibody with any unlabeled analyte present in the sample. Competitive immunoassays are typically used for detection of analytes such as haptens, each hapten being monovalent and capable of binding only one antibody molecule; Col. 19, lns. 17-35, In the absence of analyte, the labeled specific binding partner for the analyte conjugated to the first member of the auxiliary specific binding pair binds to the first, capture Zone 118 of immobilized analyte or analog thereof and does not reach the second, detection zone 120 including the immobilized second member of the auxiliary specific binding pair. If, however, analyte is present in the sample, it competes for binding to the labeled specific binding partner for the analyte conjugated to biotin with the immobilized analyte or analog thereof present in the first, capture zone 118, and at least some of the labeled specific binding partner for the analyte then reaches the second, detection zone 120 including the immobilized second member of the auxiliary specific binding pair. The labeled specific binding partner for the analyte conjugated to the first member of the auxiliary specific binding pair is then bound at the second, detection zone 120, creating a detectable signal at 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Yantz with a neutralization control as taught by Chandler because it would have been desirable to obtain quantitative results while providing a positive indication of correct performance of the assay (Chandler, Col. 27, Lns. 7-10).

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yantz et al. (US 2012/0045826, Pub Date: 02/23/2012) in view of Chandler (US Patent 5,648, 274 Patent Date: 07/15/1997), as applied to claims 1, 24, and 28 above (hereinafter “Modified Yantz”), and further in view of Geisberg (US Patent 6,649,418 Patent Date: 11/18/2003).
	Modified Yantz teaches the method as claimed above but fails to specifically teach the method further comprising calculating a ratio of a detection signal from a sample to a signal detected from the neutralization control and further comprising determining whether the ratio exceeds a threshold.
	Geisberg teaches throughout the publication Geisberg teaches competitive ligand binding assays comprising calculating a ratio of a detection signal from a sample to a signal detected from a neutralization control and further comprising determining whether the ratio exceeds a threshold (Col. 3, Lns. 17-56, the present competitive ligand-receptor device and method provides a competitive assay that eliminates the need for external calibration to obtain an accurate result. Thus, the present invention has a detection means that participates in two assays, with the Signal intensities of both assays being related to the concentration of the 
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Modified Yantz with a ratio determination and further threshold determinations as taught by Geisberg because it would be desirable to allow 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M GIERE whose telephone number is (571)272-5084. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/REBECCA M GIERE/Primary Examiner, Art Unit 1641